In re Dorsey, Eugene; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. J, No. 382-739; to the Court of Appeal, Fourth Circuit, No. 2004-K-0987.
Granted for the sole purpose of transferring the application to the district court with instructions to the trial judge (Der-bigny, J.) to act on relator’s application for post-conviction relief which is of record below. In addition, the district court is ordered to provide this court with a copy of the judgment rendered.